Citation Nr: 0932985	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  07-36 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than January 18, 
2007, for a grant of service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active duty from May 1972 to August 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for PTSD and assigned a 50 percent 
evaluation, effective January 18, 2007.  

In May 2009, the Veteran appeared at a hearing at the RO 
before the undersigned. 


FINDING OF FACT

The Veteran did not submit a claim, either formal or 
informal, for service connection for PTSD until January 18, 
2007.


CONCLUSION OF LAW

Entitlement to an effective date prior to January 18, 2007, 
for the grant of service connection for PTSD, is not 
warranted.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.1(p), 3.400 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's PTSD claim arises from his disagreement with 
the effective date following the grant of service connection.  
Once service connection is granted, the claim is 
substantiated; additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Further, because 
the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 
Vet. App. 129 (2002).  

The Veteran argues that an earlier effective date is 
warranted for his PTSD because he did not have this condition 
prior to service and was discharged from active duty due to 
the disability, which has been chronic since that time.  As 
such, he maintains that the effective date of service 
connection, and the 50 percent rating, should be retroactive 
to his release from active duty in August 1974.  

The basic facts are not in dispute.  As the RO noted, the 
Veteran's initial application for service connection for a 
psychiatric disability was filed with VA on January 18, 2007, 
and indeed, the Veteran does not contend otherwise.

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date 
of an award of disability compensation shall be the day 
following separation from service or the date entitlement 
arose if the claim is received within one year of separation, 
otherwise the date of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. 
§ 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155.

Here, the RO granted service connection and assigned a 50 
percent evaluation effective the date the Veteran's original 
claim of service connection for a psychiatric disability was 
filed with VA.  Because the Veteran's psychiatric disability 
had its onset in service, service connection was established.  
It does not follow, however, that the effective of service 
connection be the day following service.  Here, the record 
shows that the Veteran was discharged from active duty in 
August 1974 and did not file a formal or informal claim, 
until January 18, 2007.  An effective date of an award of 
service connection is not based on the earliest medical 
evidence showing a causal connection, but on the date that 
the application upon which service connection was eventually 
awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 
377, 382 (1999).  Since the Veteran did not file a formal or 
informal application for service connection prior to January 
18, 2007, VA is precluded, as a matter of law, from granting 
an effective date prior to January 18, 2007, for service 
connection for PTSD.  Moreover, in order for the veteran to 
receive the date for which he request, the day following his 
service discharge, the evidence must show that he filed a 
claim within one year of his service discharge.  As noted 
above, however, the first claim of service connection for a 
psychiatric disorder was January 18, 2007.  In light of the 
foregoing, this appeal must be denied because the RO has 
already assigned the earliest possible effective date 
provided by law.  


ORDER

Entitlement to an effective date earlier than January 18, 
2007, for a grant of service connection for PTSD, is denied. 


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


